DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-5 and 27-42 are rejected herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-5 and 27-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (5,928,664) in view of Davis (2012/0015075) and Cane.
Cane: WO 2009/1000497, published Aug. 20, 2009.
With regard to the prior art, the term/phrase "gummy" encompasses jelly-like, or solid and rubbery handleable products.

With regard to the prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See MPEP 2111.03.III




Independent Claim 1
Yang teaches methods of making consumable (i.e. chewable) gummy products (ti.).

Liquid glucose
Yang teaches from about 0.01% to about 50% by weight, or even more, of sweeteners (6, 39+) , including: a mixture of corn syrup, a liquid glucose, and fructose (7, 38), which anticipates 5 to 70 wt. % of a liquid glucose.

Sucrose
Yang teaches the sweeteners include: sucrose (7, 38), as claimed.

Gelatin
Yang teaches the use of a gelatin matrix (ab.) which anticipates the use of gelatin, as claimed.

Citric acid
Yang shows the use of citric acid (Table 6 and discussion thereof, as a flavor, and further provides that the flavors are additives in amounts of 0.02 to 40 wt%, wherein they are optimized depending on the composition made. (6, 30+)



One or more flavoring agent and/or coloring agent 
Yang teaches the use of flavor ingredients (i.e. flavoring agents) (1, 5+) and colorings (i.e. coloring agents) (2, 13+), as claimed.

Honey
Yang teaches the use of mixtures of glucose and fructose (7, 38), which is what honey comprises, however, does not discuss that the specifically claimed mixture called honey.
Davis also teaches methods of making edible gummy products (0015) including: mixtures of liquid glucose and fructose (0040), gelatin (0013), citric acid (0086, 0093), colorings and flavorings (0016).
Davis provides the use of the specifically claimed liquid glucose and fructose mixture, honey, which functions in the composition as a prebiotic or flavoring (0024, 0068).
Davis provides prebiotics provide the health benefit of stimulating the growth and/or bioactivity of flora (beneficial bacteria) in the digestive system (0010).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible gummies including: mixtures of liquid glucose and fructose, sucrose, gelatin, citric acid, colorings and flavorings, as the modified teaching above, to include the specifically claimed type of liquid glucose and fructose, honey, as claimed, because Davis illustrates that the art finds honey as being 

Amount of a mixture of glucose and fructose: Yang teaches from about 0.01% to about 50% by weight, or even more, of sweeteners (6, 39+), including: a mixture of liquid glucose (i.e. corn syrup) and fructose (7, 38), wherein the teaching, in view of Davis, provides the specifically claimed mixture of liquid glucose and fructose, honey. 
The teaching is not explicit amount the amount of honey used in the gummy product.
Cane also teaches methods of making edible products, including gummies (Ex. 4), comprising: honey (ab.), liquid glucose (pg. 22, 5+) and gelatin (pg. 6, 10+); and further provides the use of 30 to 80 wt% of honey (pg. 10, 3+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible products, including gummies, comprising: liquid glucose, gelatin and honey, as the modified teaching above, to include the amount of honey used, as claimed, because Cane illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making edible products, including gummies, comprising: liquid glucose, gelatin and 

Carrageenan 
Yang does not teach the use of carrageenan, therefore the chewable product excludes carrageenan.  

Dependent claims
As for claim 4, Yang teaches from about 0.01% to about 50% by weight, or even more, of sweeteners (6, 39+) , including: sucrose, which provides a range sufficient to include 4 to 14 wt % of sucrose in the chewable product made.

As for claim 5, Yang teaches the ingredients are delivered in the shearform gummy matrix carrier having a homogenous mixture (ab., 3, 53+ and 4, 52+), which means the chewable gummy product is a single-layered and uncoated product, having a homogeneous texture being a gummy, as claimed.

As for claim 27, Yang teaches the use of thickeners (6, 39+), including: pectin (7, 64+) in an amount of 0.1 to 50 wt% (6, 46+), which anticipates the use of 1 to 3 wt% of pectin in the chewable product.
Yang teaches the use of 2 to 50 wt% of gelatin (3, 60+), which anticipates the optional use of 7 to 9 wt% gelatin in the chewable product, as claimed.


Yang’s teaching of thickeners (6, 39+), including: pectin (7, 64+) in an amount of 0.1 to 50 wt% (6, 46+); and 2 to 50 wt% of gelatin (3, 60+), anticipates the claimed optional combination of 0.2 to 0.5 wt. % pectin and 5 to 7 wt% gelatin in the chewable product.  

As for claim 28, Yang shows the use of citric acid (Table 6 and discussion thereof), as a flavor, and further provides that the flavors are additives in amounts of 0.02 to 40 wt%, wherein they are optimized depending on the composition made. (6, 30+), which anticipates that claim of 0.5 to 4 wt% of citric acid in the chewable product.  

As for claim 29, sodium citrate was not selected, as an optional ingredient, for the sake of examination, therefore its use make no patentable distinction over the rejection above.

As for claim 30, sorbitol, was not selected, as an optional ingredient, for the sake of examination, therefore its use make no patentable distinction over the rejection above.

As for claims 31, 35, 38, 40 and 42, Yang does not discuss the use of a probiotic therefore the chewable product does not contain them, as claimed.




As for claim 32, Yang teaches from about 0.01% to about 50% by weight, or even more, of sweeteners (6, 39+) , including: a mixture of corn syrup, a liquid glucose, and fructose (7, 38); and the modified teaching, in Cane, provides the use of 30 to 80 wt% of honey (pg. 10, 3+).
Therefore the modified teaching encompasses: 
the honey is comprised at 67 to 70 wt. % and the liquid glucose composition is comprised at 5 to 8 wt. % of the chewable product; 
the honey is comprised at 57 to 63 wt. % and the liquid glucose composition is comprised at 12 to 18 wt. % of the chewable product; 
the honey is comprised at 35 to 45 wt. % and the liquid glucose composition is comprised at 25 to 35 wt. % of the chewable product; 
the honey is comprised at 25 to 35 wt. % and the liquid glucose composition is comprised at 13 to 27 wt. % of the chewable product; and
the honey is comprised at 20 to 30 wt. % and the liquid glucose composition is comprised at 40 to 50 wt. % of the chewable product; 
wherein the combined wt% of honey and the liquid glucose composition is 75 wt% or less, when compared to the total weight of the chewable product.  




Yang teaches of thickeners (6, 39+), including: pectin (7, 64+) in an amount of 0.1 to 50 wt% (6, 46+); and 2 to 50 wt% of gelatin (3, 60+), anticipates:
pectin at 1 to 3 wt. % of the chewable product; and
gelatin at 7 to 9 wt. % of the chewable product; and 
a combination, of pectin at 0.2 to 0.5 wt% and gelatin at 5 to 7 wt%, of the chewable product.

Yang shows the use of citric acid (Table 6 and discussion thereof), as a flavor, and further provides that the flavors are additives in amounts of 0.02 to 40 wt%, wherein they are optimized depending on the composition made. (6, 30+), which anticipates that claim of 0.5 to 4 wt% of citric acid in the chewable product.  

Sodium citrate and sorbitol are optional ingredients not selected for the sake of examination, therefore the use of them make no patentable distinction over the rejection above.




As for claim 34, Yang teaches from about 0.01% to about 50% by weight, or even more, of sweeteners (6, 39+) , including: a mixture of corn syrup, a liquid glucose, and fructose (7, 38); and the modified teaching, in Cane, provides the use of 30 to 80 wt% of honey (pg. 10, 3+).
Therefore the modified teaching encompasses: 
the honey is comprised at 67 to 70 wt. % and the liquid glucose composition is comprised at 5 to 8 wt. % of the chewable product; 
the honey is comprised at 57 to 63 wt. % and the liquid glucose composition is comprised at 12 to 18 wt. % of the chewable product; 
the honey is comprised at 35 to 45 wt. % and the liquid glucose composition is comprised at 25 to 35 wt. % of the chewable product; 
the honey is comprised at 25 to 35 wt. % and the liquid glucose composition is comprised at 13 to 27 wt. % of the chewable product; 
the honey is comprised at 20 to 30 wt. % and the liquid glucose composition is comprised at 40 to 50 wt. % of the chewable product; and
wherein the combined wt. % of honey and the liquid glucose composition is 75 wt. % or less, when compared to the total weight of the chewable product.  

As for claim 36, the combination of sucrose, pectin, citric acid, and sodium citrate, was not selected for examination, therefore the combined amounts make no patentable distinction over the rejection above.



As for claim 39, Yang teaches from about 0.01 to 50 wt% or even more, of sweeteners (6, 39+) , including: a mixture of corn syrup, a liquid glucose, sucrose and fructose (7, 38); 


Yang teaches of thickeners (6, 39+), including: pectin (7, 64+) in an amount of 0.1 to 50 wt% (6, 46+).
Yang teaches 2 to 50 wt% of gelatin (3, 60+).
Yang shows the use of citric acid (Table 6 and discussion thereof), as a flavor, and further provides that the flavors are additives in amounts of 0.02 to 40 wt%, wherein they are optimized depending on the composition made. (6, 30+), which anticipates that claim of 0.5 to 4 wt% of citric acid in the chewable product.  
The modified teaching, in Cane, provides the use of 30 to 80 wt% of honey (pg. 10, 3+).
Therefore the modified teaching encompasses: 67 to 70 wt. % honey, 5 to 8 wt. % liquid glucose composition, 3 to 6 wt. % sucrose, 6 to 8 wt. % gelatin, and 1 to 2 wt. % citric acid of the chewable product; wherein the combined wt. % of honey and the liquid glucose composition is 75 wt. % or less, when compared to the total weight of the chewable product.  

As for claim 41, Yang teaches from about 0.01 to 50 wt% or even more, of sweeteners (6, 39+) , including: a mixture of corn syrup, a liquid glucose, sucrose and fructose (7, 38); 
Yang teaches an amount of 0.1 to 50 wt% of additives (6, 46+), including:
thickeners (6, 39+) including: pectin (7, 64+);  and one or more flavoring and/or coloring agents (6, 39+).
Yang teaches 2 to 50 wt% of gelatin (3, 60+).
Yang teaches the use of flavor ingredients (i.e. flavoring agents) (1, 5+) and colorings (i.e. coloring agents) (2, 13+), as claimed.
Yang shows the use of citric acid (Table 6 and discussion thereof), as a flavor, and further provides that the flavors are additives in amounts of 0.02 to 40 wt%, wherein they are optimized depending on the composition made. (6, 30+), which anticipates that claim of 0.5 to 4 wt% of citric acid in the chewable product.  
The modified teaching, in Cane, provides the use of 30 to 80 wt% of honey (pg. 10, 3+).
Therefore the modified teaching encompasses: 70 wt. % of honey, 5 wt. % of a liquid glucose composition, 5 wt. % sucrose, 7 wt. % gelatin, 2.5 wt. % of one or more flavoring and/or coloring agents, and 1.5 wt. % citric acid of the chewable product. 




Response to Arguments
REMARKS 
Status of the Claims 
It is asserted, that claims 1, 4-5, and 27-30 were pending at the time of the Action. No claims have been canceled. Claims 1, 4, and 27-30 have been amended. New claims 31 to 42 have been added. Support for the claim amendments and new claims can be found in the original claims and specification, such as at Examples III to VI. Therefore, claims 1, 4-5, and 27-42 are pending and submitted for reconsideration. 
In response, said claim amendments overcame the previous 35 USC 112 and 35 USC 103 rejections, therefore please see the new grounds of rejection above.

Applicant Initiated Interview 
It is asserted, that applicant and Applicant's representatives thank Examiner George for the courtesy of the Applicant-Initiated Interview of December 14, 2021, with Applicant's representative, Thomas Orsak. Applicant agrees that the material outlined in the Applicant-Initiated Interview Summary of December 17, 2021 was discussed in the interview. However, Applicant disagrees that the claims are properly rejected. For at least the reasons below, the claims are allowable. 
In response, the Examiner also appreciates said Applicant-Initiated Interview.

The Claims are Supported 
It is asserted, that claim 28 and the claims dependent thereon were rejected under 35 U.S.C. § 112(a) for allegedly lacking support for "pectin as the gelling agent 
In response, said claim amendments overcame the previous 35 USC 112 and 35 USC 103 rejections, therefore please see the new grounds of rejection above.

The Claims are Definite 
It is asserted, that Claim 1 and the claims dependent thereon were rejected under 35 U.S.C. § 112(b) for allegedly being indefinite for use of the term "gel retardant." The current claims do not recite this language, rendering the rejection moot. For at least this reason, Applicant respectfully requests withdrawal of the rejection. 
In response, said claim amendments overcame the previous 35 USC 112 and 35 USC 103 rejections, therefore please see the new grounds of rejection above.

 The Claims are Not Obvious over Davis 
It is asserted, that claims 1, 4, 5, and 27-30 were rejected under 35 U.S.C. § 103 as allegedly obvious over US 2012/0015075 (Davis). Applicant respectfully disagrees. 
In response, said claim amendments overcame the previous 35 USC 112 and 35 USC 103 rejections, therefore please see the new grounds of rejection above.

Unexpected Results 
The Declaration of John Rowe previously submitted as Appendix A ("Declaration") in the last response and Applicant's Examples III to VI, highlight that it is 
The results presented in Table 1 also show that when more than 70% weight percentage of a liquid glucose composition is used (in trials E and F for example) or less than 5% weight percentage of a liquid glucose composition (in trials A and B for example), it was not possible to obtain a chewable product. However, when a weight percentage of a liquid glucose composition between 5 and 70% was used 
(in trials C, D, G and H), it was possible to obtain a chewable product. Declaration at 6-7; see also Declaration at Table 1; Figures 1 and 2. 
In response, please see the response to said Affidavit of 12/30/2020 in the Office Action of 7/16/2021, wherein the experiment provided was not found to be a proper showing of unexpected results.


It is further asserted, that Examples III, V, and VI of Applicant's Specification ("Specification") shows further evidence that the weight percent of honey and liquid glucose composition used in the formulations are stable within the claimed ranges in combination with the claimed ingredients, while Examples II, III, and IV show use of ranges outside of the claimed ranges can produce undesirable products that are unstable, too hard, and/or are burnt. 
Accordingly, the Declaration and the Specification demonstrate, in multiple examples, and with many successful embodiments in comparison to many unsuccessful embodiments, that the concentration range of the liquid glucose composition and the honey are a critical range. They also show that the claimed compositions unexpectedly provide suitable chewable products. 
In response, a proper showing must be commensurate within the claims. Currently the claims include at least eight different compositions based on the options claimed.  Neither the Declaration or the Specification Examples provide a showing of all of the claimed optional composition wherein many of the ingredients therein have extremely broad ranges.  Therefore a proper showing of unexpected results has not been provided to the office.
a proper showing of unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive.  A proper showing of unexpected results includes (see underlined section for what is lacking):
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.
 

It is asserted, that in the Action that the experimental results in the Declaration were not sufficient to show unexpected results or critical range over the whole scope of the claims. The current claims are directed more closely to the embodiments that have shown stability, chewability, and lack of burnt components. This is especially true for dependent claims 32 to 42, with claims 39 to 42 being very narrowly directed to the successful embodiments from the Specification and the Declaration. 
Applicant believes that the experiments shown are sufficient to show unexpected results of the claimed chewable products and that the requirements outlined by the 
In response, please see the discussion toward this matter above.

The Claimed Concentration of Honey is not Taught or Suggested 
It is asserted, that in the Action, and in the Applicant-Initiated Interview Summary of December 17, 2021, that the teachings of concentrations of "probiotics" in Davis provides sufficient teaching or suggestion for the claimed concentration of honey. However, honey is not taught as a probiotic in Davis. Instead, honey in Davis is taught as a "prebiotic source" or a "flavoring agent." 
Davis does not provide any guidance on the weight percentage of use of a prebiotic source or flavoring agent that falls within the claimed concentration of honey. Davis instead teaches that prebiotics should be "relatively low" (see paragraph [0022]), that a flavor was used at a weight percentage of 1.5% (see tables A and C), and a prebiotic source (e.g., a banana) was used at a weight percentage of 1.0% (see table C) but banana is taught to only contain "approximately 1% prebiotic fiber" (see paragraph 
It is asserted in the Applicant-Initiated Interview Summary that "Davis teaches in (0022), that: the dosages of probiotic and/or prebiotic in each gummy candy should be relatively low. Then in the same paragraph shows that: By way of example only, a single piece of gummy candy may have 200-300 mg of probiotics. Given that probiotics and/or prebiotics in each gummy candy are in a similar amount (i.e. relatively low), the teaching provides an amount of prebiotics of up to 200-300 mg based on a single gummy." However, the statement in Davis regarding the "relatively low" concentrations of a probiotic cannot be extrapolated to a prebiotic, as "relatively" low is related to the respective nutritional guideline concentration of a probiotic or prebiotic separately and individually. A low amount of a prebiotic is not necessarily the same as a low amount of a probiotic. Davis explains in the same sentence the Examiner points to that (emphasis added), "In some implementations, the dosages of probiotic and/or prebiotic in each gummy candy should be relatively low, thus allowing the consumer to adjust his/her intake of probiotic and/or prebiotic based on nutritional guidelines applicable to the particular individual." In other words, Davis teaches that the amounts should be low relative as compared to the nutritional guidelines for the respective probiotic or prebiotic, so that an individual can control their intake within the nutritional guidelines for that individual by adjusting the number of gummy candies consumed. Accordingly, a relatively low amount of a probiotic, which would be expected to have a different 
In response, the claim amendments presented overcame the previous 35 USC 103 rejections, therefore please see the new grounds of rejection above.

Excluded Probiotics 
It is asserted, that Claims 31, 35, 38, 40, and 42 each exclude probiotics in the chewable product. In contrast, the main aim of Davis is a "chewable composition for the oral delivery of live microorganisms." See Davis at Abstract and claims, and generally as a whole. Davis defines "probiotic" as "intended to include microorganisms..." Davis at paragraph [0023]; see also paragraph [0006]. Accordingly, precluding a probiotic, as claims 31, 35, 38, 40, and 42 do, would be unsatisfactory for the intended purpose of the cited reference. Such a modification is not considered to be an obvious one. See M.P.E.P. § 2143.01(V) ("If proposed modification would render the prior art 
invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification."). For at least these reasons, the claims are not obvious. Applicant respectfully requests withdrawal of the rejections. 
In response, the claim amendments presented overcame the previous 35 USC 103 rejections, therefore please see the new grounds of rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes references previously applied, including those in the OA of 7/02/2020.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793